Exhibit 10.8

 

[TRAMMELL CROW COMPANY LETTERHEAD]

 

April 27, 2004

 

Diane Paddison

[XXXXXXXXXX]

[XXXXXXXXXX]

 

Re:          Employment Agreement

 

Dear Diane:

 

We are pleased to present you with this employment letter agreement
(“Agreement”) which sets forth the terms upon which you will continue to be
employed by Trammell Crow Company (the “Company”, or “we”, or “us”).

 

1.             Employment Period.  Subject to the terms and provisions of this
Agreement, we agree to continue to employ you, and you agree to continue to be
employed by us, for a period (the “Employment Period”) commencing on the date
hereof and expiring December 31, 2006; provided, that on December 31, 2006 and
on each subsequent December 31, this Agreement will automatically be extended
for one additional year unless, during the four month period beginning March 1
and ending July 1 immediately prior to the next scheduled extension, you or we
will have given written notice (a “Non-Renewal Notice”) that the Employment
Period will not be extended (a “Non-Renewal”).

 

2.             Employment Terms and Conditions.

 

(a)           Position and Duties; Extent of Services; Location.  During the
Employment Period, you will serve initially as National Director of Client
Services of the Company and from time to time will serve in such other positions
as the Board of Directors of the Company (the “Board”) may from time to time
determine.  In so doing, you will have such powers and duties (including holding
officer positions with one or more Subsidiaries of the Company) as may be
assigned from time to time by the Board.  During the Employment Period, you will
devote your full business time, energy, and best efforts to the business and
affairs of the Company.  You agree not to engage, directly or indirectly, in any
other business, investment, or activity that interferes with your performance of
your duties under this Agreement, is contrary to the interests of the Company or
requires any portion of your business time, provided, however, that (i) you may
serve on the board of directors (or similar governing body) of one public
company if the Board has provided prior approval for such service, and (ii)
unless it would

 

--------------------------------------------------------------------------------


 

unreasonably interfere with your performance of your duties to the Company, you
may serve on the board of directors (or similar governing body) of no more than
one other

 

organization that does not directly or indirectly conduct a Competing Business
(as defined herein), in each case which boards shall be in addition to the
boards of directors (or similar governing bodies) on which you serve at the
request of the Company.   The location of your principal work office will be
Dallas, Texas.  “Subsidiary” means any entity 50% or more of the voting
securities of which are owned, directly or indirectly, by the Company.

 

(b)           Compensation.  During the Employment Period, you will receive an
annual base salary (“Annual Base Salary”), payable in accordance with the
customary payroll practices of the Company for executive officers.  The Board,
in its sole discretion, may at any time increase the amount of the Annual Base
Salary as it may deem appropriate.  From time to time prior to a Change in
Control, and following the second anniversary of such Change in Control, the
Board may decrease your Annual Base Salary in the same manner and to the same
proportional extent as the average (mean) percentage decrease in the annual base
salaries of all other members of the Executive Officer Committee.  The term
“Annual Base Salary” will refer to the Annual Base Salary as it may be so
adjusted from time to time.  In addition, during the Employment Period, you will
(i) be eligible to receive such annual bonus payments, if any, as the Board or
the Compensation Committee of the Board may specify in its sole discretion (each
an “Annual Bonus”), subject to any terms or conditions as may be established by
the Board or its Compensation Committee, provided, that you will be provided an
individual “annual incentive plan” for each year and any performance criteria
included in such incentive plan must be reasonably achievable, (ii) be entitled
to participate in all incentive, savings, stock option, profit sharing and
retirement plans, practices, policies and programs applicable generally to other
executives of the Company (“Investment Plans”), subject to all of the terms and
conditions of such Investment Plans; and (iii) be eligible to participate in all
health, life and disability insurance policies, all death and disability plans,
practices, policies and programs and all other welfare benefit plans, practices,
policies and programs which are in each such case applicable generally to other
executives of the Company (“Welfare Plans”), subject to all of the terms and
conditions of such Welfare Plans.  Subject to Sections 4 and 5, any Annual Bonus
awarded to you by the Board or the Compensation Committee of the Board for any
calendar year will be payable in March of the following year, whether or not you
are employed by the Company at such time. The term “Executive Officer Committee”
will refer to the Company’s Executive Officer Committee, any successor committee
thereto, and if there is no longer such a committee at the time in question,
then a comparable group of the Company’s executive officers (as defined in Rule
3b-7 promulgated under the Securities Exchange Act of 1934).

 

(c)           Vesting of Equity Awards.  Notwithstanding the provisions of any
plan or agreement governing such an Award (as defined in Section 4(c)), all
Awards granted to you that remain outstanding and unvested immediately prior to
the occurrence of a Change in Control (as defined in Section 4(d)(i))
automatically shall vest in full upon the occurrence of the Change in Control.

 

2

--------------------------------------------------------------------------------


 

3.             Termination of Employment.

 

(a)           Death.  Your employment hereunder will terminate automatically
upon your death.

 

(b)           Disability.  If your Disability occurs, we may give you a written
Notice of Termination (herein so called), and your employment will terminate
effective 30 days later if you have not returned to perform, with or without
reasonable accommodation, the essential functions of your position on a
full-time basis.  “Disability” means your inability, due to physical or mental
incapacity or impairment, to perform the material duties of yourposition(s) with
the Company for any period of more than 120 consecutive days, or for more than
180 days, regardless of how consecutively they occur, during any 360-day period.

 

(c)           Termination by Us.  We may terminate your employment hereunder at
any time (A), subject to Section 6(b), for Cause or (B) for any reason other
than Cause.  “Cause” means (i) your continued failure to substantially perform
your obligations and duties, as determined in good faith by the Board, and which
is not remedied within 30 days after your receipt of written notice thereof;
(ii) commission of an act of fraud, embezzlement, misappropriation, willful
misconduct or breach of fiduciary duty against the Company or other conduct
materially harmful or potentially materially harmful to the Company’s best
interest, as determined in good faith by the Board; (iii) material breach of
Section 7 or 8 which is not cured within 30 days after your receipt of notice
thereof, if such breach is capable of being cured; (iv) conviction, plea of no
contest or nolo contendere, deferred adjudication or unadjudicated probation for
any felony or any crime involving moral turpitude; (v) failure to carry out, or
comply with, in any material respect, any lawful directive of the Board
consistent with the terms of this Agreement, which is not remedied within 30
days after receipt of written notice thereof; or (vi) unlawful use (including
being under the influence) or possession of illegal drugs.

 

(d)           Resignation by You.  You may terminate your employment hereunder
at any time (i) subject to Section 6(a), for Good Reason or (ii) without Good
Reason.  Prior to a Change in Control and following the second anniversary of
such Change in Control, “Good Reason” means (A) any material diminution
(considering all previous diminutions during the Employment Period in the
aggregate, including all previous diminutions during the Employment Period which
are not material when considered separately) in your position, authority,
powers, functions, duties or responsibilities; provided, however, that Good
Reason may not be asserted by you under this clause (A) after a Non-Renewal
Notice has been given; (B) the relocation or transfer of your principal office
to a location more than 50 miles from your regular work address as of the date
hereof without your consent; (C) any reduction in your Annual Base Salary to an
amount that is less than 90% of the highest Annual Base Salary in effect for you
during the Employment Period; (D) any reduction in your Annual Bonus Target from
your Annual Bonus Target for the calendar year 2003; (E) the receipt by you of
Awards (excluding Non-Performance Awards) in any calendar year that differ (as
to number, terms or type of Awards), in a manner adverse to you, from the Award
of 57,500 stock options received by certain members of the Executive Officer
Committee in calendar year 2002, unless either (1)

 

3

--------------------------------------------------------------------------------


 

such adverse differences are in the same manner and to the same proportional
extent as the average (mean) changes made to the Awards (excluding
Non-Performance Awards) received by all other members of the Executive Officer
Committee (excluding the Chief Executive Officer of the Company) in such
calendar year (for purposes of this clause (1), any member of the Executive
Officer Committee in such calendar year who was not a member of the Executive
Officer Committee in calendar year 2002 shall be deemed to have received an
Award of 57,500 stock options in calendar year 2002) or (2) such adverse
differences are directly related to the Board’s good faith assessment of your
relative contribution to the Company or your relative performance as compared to
other members of the Executive Officer Committee (excluding the Chief Executive
Officer of the Company); provided, however, that in the case of adverse
differences pursuant to clause (2), the receipt by you of a number of any type
of Award in such calendar year that is less than one-half of the Final Average
Number of Awards of such type for such calendar year shall constitute Good
Reason; or (F) any failure by the Company to comply with any of the provisions
of Section 2(b) which failure is not contemplated previously within this
definition, excluding in all such cases any isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by you.  Upon or after a
Change in Control but prior to the second anniversary of such Change in Control,
“Good Reason” means (A) any material diminution (considering all previous
diminutions during the Employment Period in the aggregate, including all
previous diminutions during the Employment Period which are not material when
considered separately) in your position authority, powers, functions, duties or
responsibilities in effect immediately prior to the Change in Control (subject
to the same exclusions as provided above prior to a Change in Control and
following the second anniversary of such Change in Control); (B) any reduction
in your Annual Base Salary; (C) (i) any reduction in your Annual Bonus Target
from your Annual Bonus Target for the calendar year 2003 or (ii) the awarding to
you of an Annual Bonus that is less in amount than the Annual Bonus awarded to
you for the calendar year immediately preceding the year during which the Change
in Control occurs; (D) the receipt by you of Awards (excluding Non-Performance
Awards) in any calendar year that differ (as to number, terms or type of
Awards), in a manner adverse to you, from the Award of 57,500 stock options
received by certain members of the Executive Officer Committee in calendar year
2002, unless either (1) such adverse differences are in the same manner and to
the same proportional extent as the average (mean) changes made to the Awards
(excluding Non-Performance Awards) received by all other members of the
Executive Officer Committee (excluding the Chief Executive Officer of the
Company) in such calendar year (for purposes of this clause (1), any member of
the Executive Officer Committee in such calendar year who was not a member of
the Executive Officer Committee in calendar year 2002 shall be deemed to have
received an Award of 57,500 stock options in calendar year 2002) or (2) such
adverse differences are directly related to the Board’s good faith assessment of
your relative contribution to the Company or your relative performance as
compared to other members of the Executive Officer Committee (excluding the
Chief Executive Officer of the Company); provided, however, that in the case of
adverse differences pursuant to clause (2), the receipt by you of a number of
any type of Award in such calendar year that is less than one-half of the Final
Average Number of Awards of such type for such

 

4

--------------------------------------------------------------------------------


 

calendar year shall constitute Good Reason; or (E) any failure by the Company to
comply with any of the provisions of Section 2(b) which failure is not
contemplated previously within this definition; or (F) the relocation or
transfer of your principal office to a location more than 50 miles from your
regular work address as of the date hereof without your consent, excluding in
all such cases any isolated, insubstantial and inadvertent failure not occurring
in bad faith and which is remedied by the Company promptly after receipt of
notice thereof given by you.  As used in this Agreement:

 

(i)            “Annual Bonus Target” means the percentage of your Annual Base
Salary that is authorized to be awarded to you as an Annual Bonus if certain
performance criteria are met.

 

(ii)           “Final Average Number of Awards” means, for any calendar year and
for each type of Award granted during such year, the quotient (rounded up to the
nearest whole number) equal to the aggregate number of Awards of such type
(excluding Non-Performance Awards) received by all members of the Adjusted EOC
Group in such calendar year, divided by the number of members of the Adjusted
EOC Group in such calendar year.

 

(iii)          “Adjusted EOC Group” means, for any calendar year and for each
type of Award granted during such year, the members of the Executive Officer
Committee who are eligible to receive Awards of such type (excluding members of
the Executive Officer Committee who receive Non-Performance Awards) in such
calendar year, excluding the Chief Executive Officer of the Company and each
Outlier Award Recipient in such calendar year; provided, however, that if more
than 50% of the members of the Executive Officer Committee for any calendar year
are determined to be Outlier Award Recipients in such calendar year, then,
notwithstanding the foregoing, all members of the Executive Officer Committee
(excluding the Chief Executive Officer of the Company) who are eligible to
receive Awards of such type (excluding members of the Executive Officer
Committee who receive Non-Performance Awards) in such calendar year shall be
included in the Adjusted EOC Group for such calendar year with respect to such
type.

 

(iv)          “Non-Performance Awards” means, for any calendar year and for each
type of Award granted during such year, Awards of such type received by members
of the Executive Officer Committee that are granted to such members primarily in
recognition of promotions (as to position, authority, powers, functions, duties
or responsibilities) or in recognition of becoming a member of the Executive
Officer Committee.

 

(v)           “Outlier Award Recipient” means, for any calendar year and for
each type of Award granted during such year, each member of the Executive
Officer Committee (excluding the Chief Executive Officer of the Company) who is
eligible to receive Awards of such type (excluding any member of the Executive
Officer Committee who receives Non-Performance Awards) in such calendar year and
who receives a number of Awards of such type (excluding

 

5

--------------------------------------------------------------------------------


 

Non-Performance Awards) in such calendar year that is (i) 150% or more of the
Preliminary Average Number of Awards or (ii) 66 2/3% or less of the Preliminary
Average Number of Awards.

 

(vi)          “Preliminary Average Number of Awards” means, for any calendar
year and for each type of Award granted during such year, the quotient (rounded
up to the nearest whole number) equal to the aggregate number of Awards of such
type (excluding Non-Performance Awards) received by all members of the Executive
Officer Committee (excluding the Chief Executive Officer of the Company) in such
calendar year, divided by the number of members of the Executive Officer
Committee (excluding the Chief Executive Officer of the Company) who are
eligible to receive Awards of such type (excluding members of the Executive
Officer Committee who receive Non-Performance Awards) in such calendar year.

 

(vii)         The phrase “number of Awards” refers to the underlying number of
shares of capital stock of the Company to which the applicable Award relates.

 

(e)           Expiration of Term.  Your employment will end at the expiration of
the Employment Period as a result of any Non-Renewal.  Except as described in
Sections 3(e)(i), (ii), and (iii) and in the definition of Change in Control, a
termination of your employment under this Agreement due to the expiration of the
Employment Period as a result of any Non-Renewal will not be deemed a
termination of your employment entitling you to any benefits described in
Section 4 or Section 5.

 

(i)            If the Company delivers a Non-Renewal Notice to you prior to any
Change in Control or after the second anniversary of such Change in Control,
upon the effectiveness of such Non-Renewal you will be entitled to receive (i)
an amount equal to your Pro Rata Bonus, which will be paid at such time as the
Company pays its other members of the Executive Officer Committee their annual
cash incentive bonuses with respect to the calendar year in which termination
occurs, (ii) the severance or separation benefits (including continuation of any
welfare benefits) provided generally by us to the members of the Executive
Officer Committee under our general policies in effect from time to time upon
termination by the Company of their employment (excluding any other severance or
separation benefits available to any member of the Executive Officer Committee
pursuant to an employment agreement and not under our general policies in effect
from time to time), and (iii) the other compensation and benefits described in
Section 4(b).

 

(ii)           If the Company delivers a Non-Renewal Notice to you after a
Change in Control but prior to the second anniversary of such Change in Control,
you will have the rights described in Section 5(c) upon the effectiveness of
such Non-Renewal.

 

6

--------------------------------------------------------------------------------


 

(iii)          If any Non-Renewal is effected at your election, you will be
entitled to receive (i) an amount equal to your Pro Rata Bonus, which will be
paid at such time as the Company pays its other members of the Executive Officer
Committee their annual cash incentive bonuses with respect to the calendar year
in which termination occurs, and (ii) the other compensation and benefits
described in Section 4(b) upon the effectiveness of such Non-Renewal.

 

(f)            Agreement Not to Terminate.  We agree that, notwithstanding any
provision to the contrary contained in this Employment Agreement, we shall not
have the right to terminate your employment, other than for Cause, for a period
of time commencing on the date of this Agreement and ending on the 180th day
following the date of this Agreement.

 

4.             Compensation Upon Termination Prior to a Change in Control and
After the Second Anniversary of such Change in Control.  Prior to a Change in
Control and after the second anniversary of such Change in Control, conditioned
on the effectiveness of a Release signed by you or your legal representative,
you will be entitled to the following compensation from the Company upon the
termination of your employment, which is in lieu of any other severance pay or
employment benefits to which you might otherwise be entitled (whether
contractual, under a severance plan, the WARN Act, any other applicable law, or
otherwise):

 

(a)           Death or Disability.  If your employment is terminated by reason
of your death or Disability, the Company will pay you or your legal
representative, as applicable, (A) in a cash lump sum within thirty (30) days
after the effective date of the Release, the following amounts:  (1) the sum of
your unpaid Annual Base Salary through the date of termination and any
compensation previously deferred by you (together with any accrued interest or
earnings thereon) (“Accrued Obligations”); and (2) the amount of any unpaid
Annual Bonus that was awarded to you prior to the date of termination; (B) any
amounts arising from your participation in any Investment Plan (“Accrued
Investments”), which amounts will be payable in accordance with the terms and
conditions of such Investment Plan; (C) any amounts to which you are entitled
from your participation in, or benefits under, any Welfare Plan (“Accrued
Welfare Benefits”), which amounts will be payable in accordance with the terms
and conditions of such Welfare Plan; and (D) an amount equal to your Pro Rata
Bonus, which will be paid at such time as the Company pays its other members of
the Executive Officer Committee their annual cash incentive bonuses with respect
to the calendar year in which termination of your employment occurs.  “Pro Rata
Bonus” means the amount equal to the product of (i) your Annual Bonus Target for
the calendar year in which your employment is terminated (or your Annual Bonus
Target for the immediately preceding year if you resign for Good Reason as
defined in the first clause (D) or the second clause (C)(i) of Section 3(d)),
multiplied by (ii) the amount of your Annual Base Salary for the calendar year
in which your employment is terminated (or the highest Annual Base Salary to
which you were entitled during the twelve months immediately preceding the date
of termination if you resign for Good Reason as defined in the first clause (C)
or the second clause (B) of Section 3(d)), multiplied by (iii) the average
(mean) percentage of annual cash incentive bonus targets actually paid as
bonuses to the members of the Executive Officer Committee as a group for such
year, and multiplied by (iv) a fraction, the numerator of which is the number of
days that have

 

7

--------------------------------------------------------------------------------


 

elapsed in such calendar year as of the date of termination, and the denominator
of which is 365.  Except as described in this Section 4(a), in the event of your
termination by reason of your death or Disability, you and your legal
representatives, as applicable, will forfeit all rights to any other
compensation.

 

(b)           For Cause; Resignation by You Without Good Reason; Non-Renewal
Election by You or the Company.  If your employment is terminated by us for
Cause or by you without Good Reason or due to a Non-Renewal election by us or
you, we will have no further obligations to you other than as set forth in
Section 3(e), if applicable, and the obligation for payment of (i) Accrued
Obligations (which will be payable within the time period set forth in Section
4(a)(A) above), (ii) the Accrued Investments and the Accrued Welfare Benefits
(which will be payable in accordance with the terms and conditions of the
Investment Plans and the Welfare Plans, as applicable), and (iii) the amount of
any unpaid Annual Bonus that was awarded to you prior to the date of termination
(which will be payable within the time period set forth in Section 4(a)(A)
above).  Except as described in this Section 4(b) or in Section 3(e), if
applicable, in the event of your termination by the Company for Cause or due to
your resignation without Good Reason or a Non-Renewal election by us or you, you
will forfeit all rights to any other compensation.

 

(c)           Without Cause; Resignation for Good Reason.  If we terminate your
employment without Cause or you resign for Good Reason, then we will pay or
provide to you:

 

(i)            a cash lump sum within thirty (30) days after the effective date
of the Release equal to the aggregate of the following amounts:  (A) the Accrued
Obligations; (B) an amount equal to one and twenty-five one hundredths (1.25)
multiplied by the sum of (x) the highest Annual Base Salary to which you were
entitled during the twelve months immediately preceding the date of termination,
and (y) the sum of (i) one-half of your average (mean) Annual Bonus awarded to
you for the three years preceding termination, plus (ii) one-half of the product
of your current Annual Bonus Target (or your Annual Bonus Target for the
immediately preceding year if you resign for Good Reason as defined in the first
clause (D) of Section 3(d)), multiplied by the amount of your Annual Base Salary
for the calendar year in which your employment is terminated (or the highest
Annual Base Salary to which you were entitled during the twelve months
immediately preceding the date of termination if you resign for Good Reason as
defined in the first clause (C) of Section 3(d)); and (C) the amount of any
unpaid Annual Bonus that was awarded to you prior to the date of termination;

 

(ii)           an amount equal to your Pro Rata Bonus, which will be paid at
such time as the Company pays its other members of the Executive Officer
Committee their annual cash incentive bonuses with respect to the calendar year
in which termination of your employment occurs;

 

8

--------------------------------------------------------------------------------


 

(iii)          the Accrued Investments and the Accrued Welfare Benefits, which
amounts will be payable in accordance with the terms and conditions of the
Investment Plans and the Welfare Plans, as applicable;

 

(iv)          if you are entitled on the date of termination to coverage under
the healthcare portion of the Trammell Crow and Associated Companies Welfare
Benefits Plan or a similar Company group health arrangement  (the “Health
Plan”), continuation of such coverage for you and your dependents for a period
ending on the 180th day following the second (2nd) anniversary of the date of
termination, at the active employee cost payable by you with respect to those
costs paid by you prior to your termination; provided, however, that this
coverage will count towards the depletion of any continued health care coverage
rights that you and your dependents may have pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”); provided
further, however, that you or your dependents’ rights to continued health care
coverage pursuant to this Section will terminate at the time you or your
dependents become covered, as described in COBRA, under another group health
plan, and will also terminate as of the date the Company ceases to provide
coverage to its senior executives generally under any such Health Plan; and

 

(v)           upon your request and at the Company’s sole cost and expense, your
enrollment in an outplacement program with a placement agency selected by the
Company, and reasonably acceptable to you, for a period of up to twelve months,
commencing on the date of termination.

 

Notwithstanding the provisions of any plan or agreement governing such an Award,
the Company also will continue to vest all of your outstanding Awards that would
have otherwise vested during the eighteen (18) month period beginning on the
date of termination and such Awards will continue to vest and, if applicable, be
exercisable during such eighteen (18) month period; provided, that nothing set
forth herein shall result in an extension of the term of any Award beyond the
term of the Award that would be applicable absent any termination of your
employment; provided further, however, that, in the case of a termination of
your employment pursuant to this Section 4(c), if the terms of the plan or
agreement governing such Award are more favorable to you as to vesting or
exercisability than the terms of this paragraph, then the more favorable term(s)
of such Award agreement or plan (in lieu of the corresponding less favorable
term(s) in this paragraph) shall govern the vesting or exercisability, as the
case may be, of such Award upon your termination. “Award” means any option to
acquire common stock, restricted stock award, stock appreciation right or
similar equity-based award granted under the Trammell Crow Long-Term Incentive
Plan or any other option or equity-based incentive plan sponsored by the
Company.  Except as described in this Section 4(c), in the event of your
termination by us without Cause or by you for Good Reason, you will forfeit all
rights to any other compensation.

 

(d)           As used in this Agreement:

 

(i)            “Change in Control” has the meaning given such term in the
Trammell Crow Long-Term Incentive Plan (as such plan is in effect on the

 

9

--------------------------------------------------------------------------------


 

date of this Agreement, the “LTIP”); provided, however, that the occurrence of a
Rule 13e-3 transaction (within the meaning of Rule 13e-3 promulgated under the
Securities Exchange Act of 1934 or any similar successor rule thereto) that has
been approved by the Board and subsequent to which you are part of a group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 or any similar successor rule thereto) that owns more than 50%,
respectively, of the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the Company will not be deemed to be a
Change in Control; provided, further, if, prior to any Change in Control, you
terminate your employment for Good Reason or your employment is terminated by
the Company without Cause or as a result of a Non-Renewal Notice delivered by
the Company prior to such Change in Control and a Change in Control occurs
within 180 days after such termination, or within 180 days after such
Non-Renewal Notice delivery in the case of a Non-Renewal (excluding a Change in
Control that occurs pursuant to an unsolicited tender or exchange offer by any
person, in response to which the Company does not recommend acceptance of the
person’s tender or exchange offer), then for all purposes hereof, the date of
the Change of Control with respect to your employment shall mean the date
immediately prior to such termination, or immediately prior to such Non-Renewal
Notice delivery in the case of a Non-Renewal; provided, further that
notwithstanding that any such transaction does not constitute a Change in
Control as defined in the LTIP, a Change in Control shall be deemed to have
occurred for all purposes under this Agreement upon either (A) the consummation
of a Business Combination (as defined in the LTIP) with a National Competitor,
unless, following such Business Combination, the conditions in clauses (B) and
(C) of Section 1.6 (iii) of the LTIP are satisfied and all or substantially all
of the individuals and entities who were the beneficial owners of, respectively,
the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities (each as defined in the LTIP) immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60%,
respectively, of the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company, or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, or (B) the
acquisition by any National Competitor (or any group (as defined in the LTIP) of
which a National Competitor is a controlling (within the meaning of Rule 12b-2
promulgated under the Securities Exchange Act of 1934) member of the group) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of 40% or more of either the Outstanding
Corporation Common Stock or the Outstanding Corporation Voting Securities.  By
way of clarification, any transaction with a National

 

10

--------------------------------------------------------------------------------


 

Competitor that constitutes a Change in Control as defined in the LTIP shall be
considered a Change in Control for all purposes under this Agreement.

 

(ii)           “National Competitor” means any one of the companies known as
Jones Lange LaSalle, Inc., Grubb and Ellis Co. and CB Richard Ellis or their
respective successors.

 

5.             Compensation Upon Termination Occurring On or Within Two Years
After a Change in Control.  After a Change in Control and on or before the
second anniversary of such Change in Control, conditioned on the effectiveness
of a Release signed by you or your legal representative, you will be entitled to
the following compensation from the Company upon termination of your employment
(including a termination resulting from the delivery of a Non-Renewal Notice by
the Company or you during such two-year period), which shall be in lieu of any
other severance pay or employment benefits to which you might otherwise be
entitled (whether contractual, under a severance plan, the WARN Act, any other
applicable law, or otherwise):

 

(a)           Death or Disability.  If your employment is terminated by reason
of your death or Disability, the Company will pay you or your legal
representative, as applicable, (A) in a cash lump sum within thirty (30) days
after the effective date of the Release, the following amounts:  (1) the Accrued
Obligations; and (2) the amount of any unpaid Annual Bonus that was awarded to
you prior to the date of termination; (B) the Accrued Investments, which amounts
will be payable in accordance with the terms and conditions of the Investment
Plans; (C) the Accrued Welfare Benefits, which amounts will be payable in
accordance with the terms and conditions of the Welfare Plans; and (D) an amount
equal to your Pro Rata Bonus, which will be paid at such time as the Company
pays its other members of the Executive Officer Committee their annual cash
incentive bonuses with respect to the calendar year in which termination of your
employment occurs.  Except as described in this Section 5(a), in the event of
your termination by reason of your death or Disability, you and your legal
representatives, as applicable, will forfeit all rights to any other
compensation.

 

(b)           For Cause; Resignation by You Without Good Reason.  If your
employment is terminated by us for Cause or by you without Good Reason, we will
have no further obligations to you other than for payment of (i) Accrued
Obligations (which will be payable within the time period set forth in
Section 5(a)(A) above), (ii) the Accrued Investments and the Accrued Welfare
Benefits (which will be payable in accordance with the terms and conditions of
the Investment Plans and the Welfare Plans, as applicable), and (iii) the amount
of any unpaid Annual Bonus that was awarded to you prior to the date of
termination (which will be payable within the time period set forth in
Section 5(a)(A) above).  Except as described in this Section 5(b), in the event
of your termination by the Company for Cause or due to your resignation without
Good Reason, you will forfeit all rights to any other compensation.

 

(c)           Without Cause; Resignation for Good Reason; Non-Renewal Election
by Company.  If your employment is terminated by the Company without Cause or
due to a Non-Renewal election made by the Company as provided in
Section 3(e)(ii) or by you for

 

11

--------------------------------------------------------------------------------


 

Good Reason (taking into account in each such case the definition of Change in
Control), then, in lieu of any other severance pay or benefits, and conditioned
on the effectiveness of a Release signed by you, the Company will pay or provide
to you:

 

(i)            a cash lump sum within thirty (30) days after the effective date
of the Release equal to the aggregate of the following amounts:  (A) the Accrued
Obligations; (B) an amount equal to two (2.0) multiplied by the sum of (x) the
highest Annual Base Salary to which you were entitled during the twelve months
immediately preceding the date of termination, and (y) the sum of (i) one-half
of your average (mean) Annual Bonus awarded to you for the three years preceding
termination (or the three years preceding the year to which the Annual Bonus in
question relates if you resign for Good Reason as defined in the second clause
(C)(ii) of Section 3(d)), plus (ii) one-half of the product of your current
Annual Bonus Target (or your Annual Bonus Target for the immediately preceding
year if you resign for Good Reason as defined in the second clause (C)(i) of
Section 3(d)), multiplied by the amount of your Annual Base Salary for the
calendar year in which your employment is terminated (or the highest Annual Base
Salary to which you were entitled during the twelve months immediately preceding
the date of termination if you resign for Good Reason as defined in the second
clause (B) of Section 3(d)); and (C) the amount of any unpaid Annual Bonus that
was awarded to you prior to the date of termination; provided, however, that if
the Company fails to make such lump sum payment when due and such failure
continues for ten (10) days following notice of nonpayment to the Company, the
amount of the payment the Company is obligated to make pursuant to this Section
5(c)(i) shall automatically be increased by twenty-five percent (25%);

 

(ii)           the Accrued Investments and the Accrued Welfare Benefits, which
amounts will be payable in accordance with the terms and conditions of the
Investment Plans and the Welfare Plans, as applicable;

 

(iii)          a cash lump sum within thirty (30) days after the effective date
of the Release equal to the sum of (1) the unvested portion of your Matching
Contribution Account under the Company’s Retirement Savings Plan, plus (2) the
product of (x) two (2.0) multiplied times (y) the Matching Contribution you
received for the calendar year ended prior to the calendar year in which the
Change in Control occurs;

 

(iv)          if you are entitled on the date of termination to coverage under
the healthcare portion of the Health Plan, continuation of such coverage for a
period ending on the 180th day following the second (2nd) anniversary of the
date of termination, at the active employee cost payable by you with respect to
those costs paid by you prior to such termination.  Provided, however, that this
coverage will count towards the depletion of any continued health care coverage
rights that you and your dependents may have pursuant to COBRA.  Provided
further, that you or your dependents’ rights to continued health care coverage
pursuant to this Section will terminate at the time you or your dependents
become

 

12

--------------------------------------------------------------------------------


 

covered, as described in COBRA, under another group health plan, and will also
terminate as of the date the Company ceases to provide coverage to its senior
executives generally under any such Health Plan;

 

(v)           an amount equal to your Pro Rata Bonus, which will be paid at such
time as the Company pays its other members of the Executive Officer Committee
their annual cash incentive bonuses with respect to the calendar year in which
termination occurs; and

 

(vi)          upon your request and at the Company’s sole cost and expense, your
enrollment in an outplacement program with a placement agency selected by the
Company, and reasonably acceptable to you, for a period of up to twelve months,
commencing on the effective date of the Release.

 

Notwithstanding the provisions of any plan or agreement governing such an Award
and without limiting Section 2(c), (A) the Company will also continue to vest
all of your outstanding Awards granted on or after a Change in Control that
would have otherwise vested during the eighteen (18) month period beginning on
the date of termination and such Awards will continue to vest and, if
applicable, be exercisable during such eighteen (18) month period and (B) all of
your outstanding Awards that are vested immediately prior to the date of
termination shall be exercisable during the eighteen (18) month period beginning
on the date of termination; provided, however, that nothing set forth herein
shall result in an extension of the term of any Award beyond the term of the
Award that would be applicable absent any termination of your employment;
provided, further, however, that, in the case of a termination of your
employment pursuant to this Section 5(c), if the terms of the plan or agreement
governing such Award are more favorable to you as to vesting or exercisability
than the terms of this paragraph, then the more favorable term(s) of such Award
agreement or plan (in lieu of the corresponding less favorable term(s) in this
paragraph) shall govern the vesting or exercisability, as the case may be, of
such Award upon your termination.  Except as described in this Section 5(c), in
the event of your termination by us without Cause or due to a Non-Renewal
election made by the Company as provided in Section 3(e)(ii) or by you for Good
Reason (taking into account in each such case the definition of Change in
Control), you will forfeit all rights to any other compensation.

 

(d)           Non-Renewal Election by You.  If your employment is terminated due
to a Non-Renewal Election by you, we will have no further obligations to you
other than as set forth in Section 3(e)(iii), which also includes provision for
the compensation and other benefits described in Section 4(b).  Except as
described in Section 4(b) and Section 3(e)(iii), in the event of your
termination due to a Non-Renewal election by you, you will forfeit all rights to
any other compensation.

 

13

--------------------------------------------------------------------------------


 

6.             Other Provisions Relating to Termination.

 

(a)           Good Reason.  Upon you learning of any event described in the
definition of Good Reason, you may terminate your employment for Good Reason by
giving a Notice of Termination (describing, if applicable, the action required
to cure the basis for termination) to us within 60 days thereafter. If the event
constituting Good Reason may be cured, we will have the opportunity to cure any
such event for a period of 60 days following receipt of your Notice of
Termination.  If you do not give a Notice of Termination to us within 60 days
after learning of an event giving rise to Good Reason, then this Agreement will
remain in effect and, without any further act on your part, you will have waived
your right to terminate your employment hereunder for Good Reason in respect of
such event.

 

(b)           Cause.  Upon the Company learning of any event described in the
definition of Cause, we may terminate your employment for Cause by giving a
Notice of Termination (describing, if applicable, the action required to cure
the basis for termination) to you within 60 days thereafter. If we do not give
you a Notice of Termination within 60 days after learning of an event giving
rise to Cause, then this Agreement will remain in effect and, without any
further act on our part, we will have waived our right to terminate your
employment for Cause in respect of such event.

 

(c)           Full Settlement; Mitigation.  In no event will you be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to you under any of the provisions of this Agreement and, except
for your right, if any, to continue your participation in the Health Plan as
provided herein, such amounts will not be reduced whether or not you obtain
other employment.  The Company will not be liable to you for any damages for
breach of this Agreement arising out of the termination of your employment other
than for amounts payable under Sections 3(e), 4 or 5, which amounts will be
payable subject to the terms and conditions set forth therein.  The Company will
be entitled to seek damages from you for any breach of Section 7 or 8 by you or
for your criminal misconduct.

 

(d)           Release and Other Agreements.  Notwithstanding any other provision
in this Agreement to the contrary, as a condition to receiving the benefits
described in this Agreement, upon any termination of your employment hereunder
you hereby agree to execute (and not revoke) a release in substantially the form
attached hereto as Exhibit A (the “Release”) and such other documents and
agreements as required by the Company, in the form and pursuant to the
procedures reasonably established by the Company.  For purposes of this
Agreement, the Release will be considered to have been executed by you if it is
signed by your legal representative in the case of your legal incompetence or on
behalf of your estate in the case of your death.  Upon your execution and
delivery of the Release, the Company will also promptly execute and deliver the
Release.

 

7.             Confidential Information.

 

(a)           You acknowledge that the Company has trade, business and financial
secrets and other confidential and proprietary information regarding the Company
and its

 

14

--------------------------------------------------------------------------------


 

business, in whatever form, tangible or intangible (collectively, the
“Confidential Information”), and that during the course of your employment with
the Company you have received, will receive or will contribute to the
Confidential Information.  During the 180-day period commencing on the date of
this Agreement and ending on the 180th day following the date of this Agreement,
we will (a) disclose to you, or place you in a position to have access to or
develop, Confidential Information, (b) place you in a position to develop
business goodwill on behalf of the Company, and/or (c) disclose or entrust
business opportunities of the Company to you.  Confidential Information
includes, to the extent confidential and proprietary to the Company, sales
materials, technical information, processes and compilations of information,
records, specifications and information concerning customers, prospective
customers or vendors, customer and prospective customer lists, and information
regarding methods of doing business.  However, Confidential Information does not
include your general knowledge of and experience in the real estate business or
your personal and professional relationships and it does not include information
that (i) is obtained by you from a source other than the Company or its
affiliates who is not under a duty of non-disclosure to the Company or such
affiliate or (ii) is in the public domain or is or becomes generally available
to the public other than through disclosure by you in violation of the
provisions of this Agreement.

 

(b)           You are aware of those policies implemented by the Company to keep
its Confidential Information secret.  You acknowledge that the Confidential
Information has been developed or acquired by the Company through the
expenditure of substantial time, effort and money and provides the Company with
an advantage over competitors who do not know or use such Confidential
Information.

 

(c)           During and following your employment by the Company, you will hold
in confidence and will not directly or indirectly disclose, use, copy, make
lists of, or make available to others any Confidential Information except in the
good faith performance of your duties to the Company or to the extent authorized
in writing by the Board or required by law or compelled by legal process.  You
agree to use reasonable efforts to give the Company notice (accompanied by a
copy of the subpoena, order or other process used to compel disclosure) of any
and all attempts to compel disclosure of any Confidential Information, in such a
manner so as to provide the Company with written notice within one (1) business
day after you are informed that such disclosure is being or will be compelled.

 

(d)           You further agree not to use any Confidential Information for the
benefit of any person or entity other than the Company.

 

(e)           Upon termination of your employment, you agree that all
Confidential Information and other files, documents, materials and other
repositories containing information concerning the Company or the business of
the Company (including all copies thereof) in your possession, custody or
control, whether prepared by you or others, will remain with or be returned to
the Company promptly (within twenty-four (24) hours) after the date of such
termination.

 

15

--------------------------------------------------------------------------------


 

(f)            Notwithstanding anything herein to the contrary, you may disclose
to any and all persons, without limitation of any kind, the U.S. federal income
tax treatment and tax structure of the transactions contemplated in this
Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to you relating to such tax treatment and tax
structure.  For this purpose, “tax structure” is limited to facts relevant to
the U.S. federal income tax treatment of the transactions contemplated in this
Agreement and does not include information relating to the identity of the
parties hereto.

 

8.             Non-Competition; Non-Solicitation.

 

(a)           You acknowledge and agree that your use of Confidential
Information and our lists of, and information concerning, customers and
prospective customers in the conduct of business on behalf of a competitor of
the Company would constitute unfair competition with the Company and would
adversely affect the business goodwill of the Company.  Accordingly, as a
material inducement to the Company to enter into this Agreement; to protect the
Company’s Confidential Information, including lists of, and information
concerning, customers and prospective customers of the Company, that may be
disclosed or entrusted to you (the disclosure of which by you in violation of
this Agreement would adversely affect the business goodwill of the Company), the
business goodwill of the Company that may be developed in you and the business
opportunities that may be disclosed or entrusted to you by the Company; in
consideration for the compensation and other benefits payable hereunder to you,
for the benefits to you of having access to Confidential Information, including
lists of, and information concerning, customers and prospective customers of the
Company, during the Employment Period (the disclosure of which by you in
violation of this Agreement would adversely affect the business goodwill of the
Company); and for other good and valuable consideration, you hereby covenant and
agree that, during the Term of Non-Competition, you will not directly or
indirectly, individually or as an officer, director, manager, employee,
shareholder, consultant, contractor, partner, member, joint venturer, agent,
equity owner or in any capacity whatsoever:

 

(i)            own, engage in, manage, operate, join, control, be employed by,
provide Competing Services to, or participate in the ownership, management,
operation or control of or provision of Competing Services to, a Competing
Business operating in the Geographic Area;

 

(ii)           recruit, hire, assist in hiring, attempt to hire, or contact or
solicit with respect to hiring any person who, at any time during the twelve
(12) month period ending on the date of termination, was an employee of the
Company; provided, that you may hire any person that served as an administrative
or clerical employee at the time their employment with the Company terminates so
long as you do not recruit, contact or solicit such employee;

 

(iii)          induce or attempt to induce any employee of the Company to
terminate, or in any way interfere with, the relationship between the Company
and any employee thereof; or

 

16

--------------------------------------------------------------------------------


 

(iv)          induce or attempt to induce any customer, client, supplier,
service provider, or other business relation of the Company in the Geographic
Area to cease doing business with the Company, or in any way interfere with the
relationship between the Company and any such person.

 

Notwithstanding the foregoing, the Company agrees that you may own less than one
percent of the outstanding voting securities of any publicly traded company that
is a Competing Business so long as you do not otherwise participate in such
competing business in any way prohibited by this Section.

 

(b)           You acknowledge that the geographic boundaries, scope of
prohibited activities, and time duration of the preceding paragraphs in this
Section are reasonable in nature and are no broader than are necessary to
maintain the goodwill of the Company and the confidentiality of its Confidential
Information and to protect the goodwill and other legitimate business interests
of the Company, and also that the enforcement of such covenants would not cause
you any undue hardship or unreasonably interfere with your ability to earn a
livelihood.  If you violate the covenants and restrictions in this Section and
the Company brings legal action for injunctive or other equitable relief, you
agree that the Company will not be deprived of the benefit of the full period of
the restrictive covenant, as a result of the time involved in obtaining such
relief.  Accordingly, you agree that the provisions in this Section will have a
duration determined pursuant to Subsection (a) above, computed from the date the
legal or equitable relief is granted.

 

(c)           As used in this Agreement:

 

(i)            “Competing Business” means a business that competes in any
material respect with the business, or any line of business, engaged in by the
Company or any of its Subsidiaries (A) at the time in question in respect of the
Term of Non-Competition occurring prior to the date of termination of your
employment and (B) as of the date of termination of your employment in respect
of the Term of Non-Competition occurring on and after the date of termination of
your employment.

 

(ii)           “Competing Services” means services that, if provided to a
business other than a Competing Business, would constitute the conduct of a
Competing Business.

 

(iii)          “Geographic Area” means the geographic area in which the Company
or any of its Subsidiaries engages in its respective business or any line of its
business (A) at the time in question in respect of the Term of Non-Competition
occurring prior to the date of termination of your employment and (B) as of the
date of termination of your employment in respect of the Term of Non-Competition
occurring on and after the date of termination of your employment.

 

17

--------------------------------------------------------------------------------


 

(iv)          “Term of Non-Competition” means the period of time beginning on
the date hereof and continuing until 5:00 p.m., Dallas, Texas time, on:

 

(A)          the date of termination if your employment is terminated (1) by the
Company for any reason other than Cause, (2) by you for Good Reason, (3) due to
a Non-Renewal election by you prior to a Change in Control or after the second
anniversary of such Change in Control, or (4) due to a Non-Renewal election made
by the Company at any time, or

 

(B)           the date that is twelve (12) months after the date of termination
if your employment is terminated (1) by the Company for Cause, (2) by you for
any reason other than Good Reason, or (3) due to any Non-Renewal election made
by you after a Change in Control and on or before the second anniversary of such
Change in Control.

 

(d)           If any court or arbitrator determines that any portion of this
Section 8 is invalid or unenforceable, the remainder of this Section 8 will not
thereby be affected and will be given full effect without regard to the invalid
or unenforceable provisions.  If any court or arbitrator construes any of the
provisions of this Section 8 to be invalid or unenforceable because of the
duration or scope of such provision, such court or arbitrator will be required
to reduce the duration or scope of such provision, to the minimum extent
necessary so as to be enforceable, and to enforce such provision as so reduced.

 

9.             Gross-Up for Certain Taxes.  If any of the payments or benefits
due to you under this Agreement would otherwise result in your liability for any
excise taxes pursuant to Internal Revenue Code (“Code”) Section 4999 (“Excise
Tax”) (whether at the time of payment or upon a later IRS audit), the Company
and you agree to use commercially reasonable efforts to restructure, in a manner
reasonably acceptable to the Company and you, such payments or benefits due to
you so that such Excise Tax is eliminated or minimized to the extent permitted
by applicable law; provided, however, that, without creating any implication as
to whether or not, under all the circumstances it would be unreasonable for you
to refuse to defer receipt for a shorter period, the Company agrees that,
regardless of the circumstances, it shall not be unreasonable for you to refuse
to defer receipt of a material portion of the payments or benefits due to you
under this Section 9 for more than six months after the date on which such
payments or benefits would otherwise become due to you under this Agreement. 
If, despite the use of commercially reasonable efforts, the Company and you are
unable either to agree on any such restructuring or to restructure the payments
or benefits due to you under this Agreement to eliminate such Excise Tax, the
Company will reimburse you for the amount of such Excise Tax plus all federal,
state and local taxes applicable to the Company’s payment of such Excise Taxes,
including any additional taxes due under Section 4999 of the Code with respect
to payments made pursuant to this provision.  Calculations for these purposes
will assume the highest marginal rate for individuals applicable at the time of
calculation.  The intent of this Section 9 is that the Company will pay you an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
you after deduction of (i) any Excise Tax imposed on any such payment or
benefit; and (ii) any excise tax, federal, state or local income, payroll,
and/or other taxes,

 

18

--------------------------------------------------------------------------------


 

imposed on the Gross-Up Payment, will equal the amount of such payment or
benefit reduced by all applicable taxes on such amount other than the Excise
Tax.

 

10.          Successors; Binding Agreement.

 

(a)           This Agreement may not be assigned by you other than by will or by
the laws of descent and distribution.  This Agreement will inure to the benefit
of and be enforceable by your personal and legal representatives, executors,
administrators, heirs, distributees, devisees and legatees. This Agreement will
inure to the benefit of and be binding upon the Company and its successors and
assigns.

 

(b)           The Company will require any successor to all or substantially all
of the business and/or assets of the Company, by a written agreement in form and
substance reasonably satisfactory to you, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession will be considered grounds for you to terminate your
employment for Good Reason, and if you do so terminate your employment, you will
be entitled to compensation from the Company in the same amount and on the same
terms as you would be entitled to pursuant to Section 5 if you terminated your
employment for Good Reason thereunder after, but before the second anniversary
of, a Change in Control.  As used in this Agreement and after any such
succession, “Company” will mean the Company as hereinbefore defined and any
successor and/or assigns which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

11.          Miscellaneous.

 

(a)           Construction.  This Agreement will be deemed drafted equally by
both the parties.  Any presumption or principle that the language is to be
construed against any party will not apply.

 

(b)           Notices.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement will be in writing and will be
deemed to have been duly given when (i) delivered personally; (ii) sent by
facsimile or similar electronic device and confirmed; (iii) delivered by
overnight express; or (iv) if sent by any other means, upon receipt.  Any notice
or other communication shall be delivered to the address set forth below the
Company’s or your signature hereto, as applicable, or to such other address as
either party will have furnished to the other in writing in accordance herewith.

 

(c)           Severability.  Except as otherwise provided in Section 8(d), if
any provision of this Agreement is held to be illegal, invalid or unenforceable,
such provision will be fully severable; this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance from

 

19

--------------------------------------------------------------------------------


 

this Agreement.  Furthermore, except as otherwise provided in Section 8(d), in
lieu of such illegal, invalid or unenforceable provision there will be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

 

(d)           Withholding.  The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as are required to be
withheld pursuant to any applicable law or regulation.

 

(e)           No Waiver.  Except as expressly set forth in this Agreement, no
waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party will be deemed a waiver of similar or dissimilar provisions or
conditions at any time.

 

(f)            Equitable and Other Relief.  You acknowledge that money damages
would be both incalculable and an insufficient remedy for a breach of Section 7
or 8 by you and that any such breach would cause the Company irreparable harm. 
Accordingly, the Company, in addition to any other remedies at law or in equity
it may have, will be entitled, without the requirement of posting of bond or
other security, to equitable relief, including injunctive relief and specific
performance, in connection with a breach of Section 7 or 8 by you.  The parties
agree that the only circumstances in which disputes between them will not be
subject exclusively to arbitration pursuant to the provisions in Section 11(h)
are in connection with a breach of Section 7 or 8 by you.  If the Company files
a pleading with a court seeking immediate injunctive relief and this pleading is
challenged by you and injunctive relief sought is not awarded, the Company will
pay all of your costs and attorneys’ fees.  The parties consent to venue in
Dallas County, Texas and to the exclusive jurisdiction of competent state courts
or federal courts in the state or district in Dallas County, Texas for all
litigation which may be brought, subject to the requirement for arbitration
hereunder, with respect to the terms of, and the transactions and relationships
contemplated by, this Agreement.

 

(g)           Entire Agreement.  The provisions of this Agreement constitute the
entire and complete understanding and agreement between the parties with respect
to the subject matter hereof.  The Company and you acknowledge that the
Indemnification Agreement, dated January 6, 2004, by and between you and the
Company shall remain in full force and effect, without limitation of your rights
thereunder by the terms of this Agreement.

 

(h)           Arbitration.  Except as otherwise provided in Section 11(f), in
the event any claim, demand, cause of action, dispute, controversy or other
matter in question (“Claim”) arises out of this Agreement (or its termination)
or your employment (or termination of employment) by the Company or its
Subsidiaries, then, upon the written request of you or us, such dispute or
controversy will be submitted to binding arbitration.  Any arbitration will be
conducted in accordance with the Federal Arbitration Act (“FAA”) and, to the
extent an issue is not addressed by the FAA or the FAA does not apply, with the
then-current National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”) or other rules of the AAA as

 

20

--------------------------------------------------------------------------------


 

applicable to the claims asserted.  The results of arbitration will be binding
and conclusive on the parties hereto.  All parties agree that venue for
arbitration will be in Dallas County, Texas.  If you are the prevailing party,
then you will be entitled to reimbursement by the Company for reasonable
attorneys fees, reasonable costs and other reasonable expenses pertaining to the
arbitration.  All proceedings conducted pursuant to this Section 11(h) will be
kept confidential by all parties.  THE ARBITRATORS SHALL HAVE NO AUTHORITY TO
AWARD PUNITIVE DAMAGES UNDER ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES,
TREBLE DAMAGES, OR ANY OTHER PENALTY OR PUNITIVE TYPE OF DAMAGES).  REGARDLESS
OF WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER TEXAS LAW, YOU AND THE COMPANY
EACH HEREBY WAIVE THE RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN CONNECTION
WITH ANY CLAIMS.  YOU AND THE COMPANY ACKNOWLEDGE THAT BY SIGNING THIS AGREEMENT
YOU AND THE COMPANY ARE WAIVING ANY RIGHT THAT YOU OR THE COMPANY MAY HAVE TO A
JURY TRIAL OR, OTHER THAN AS EXPRESSLY PROVIDED BY SECTION 11(f), A TRIAL BEFORE
A JUDGE IN CONNECTION WITH, OR RELATING TO, A CLAIM.

 

(i)            Survival.  Sections 3(e), 4, 5, 6, 7, 8, 9, 10 and 11 of this
Agreement will survive the termination of this Agreement.

 

(j)            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS OF TEXAS OR ANY OTHER JURISDICTION, AND, WHERE
APPLICABLE, THE LAWS OF THE UNITED STATES.

 

(k)           Amendments.  This Agreement may not be amended or modified at any
time except by a written instrument approved by the Board and executed by the
Company and you.

 

(l)            Acknowledgement.  You acknowledge that you have read and
understand this Agreement (including its legal effect), have had an opportunity
to consult legal counsel regarding it, have not acted in reliance upon any
representations or promises made by the Company not contained herein, and have
entered into this Agreement freely.

 

(m)          Counterparts.  This Agreement may be executed (including by
facsimile transmission) in any number of counterparts.

 

21

--------------------------------------------------------------------------------


 

By signing and countersigning this Agreement in the appropriate space set forth
below, we and you have agreed to be bound by the terms and conditions set forth
herein, effective as of the date first written above.

 

 

Sincerely,

 

 

 

TRAMMELL CROW COMPANY,

 

a Delaware corporation

 

 

 

By:

/s/ ROBERT E. SULENTIC

 

Name:

Robert E. Sulentic

 

Title:

Chairman and CEO

 

 

 

Address:

Trammell Crow Company

 

 

2001 Ross Avenue, Suite 3400

 

 

Dallas, Texas  75201

 

 

Attention:  General Counsel

 

 

Telephone:  (214) 863-3000

 

 

Fax:  (214) 863-3125

 

 

ACKNOWLEDGED AND AGREED BY EXECUTIVE:

 

 

 

/s/ DIANE S. PADDISON

 

 

Name:  Diane Paddison

 

 

 

Address:

[XXXXXXXXXX]

 

 

[XXXXXXXXXX]

 

 

Telephone: [XXXXXXXXXX]

 

 

Fax:

 

 

 

 

22

--------------------------------------------------------------------------------